DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicant states (pp. 9) that Bellini does not teach the amended limitation of “the second execution of the first workflow is performed at least based on the first set of metadata populated in the first metadata template assigned to the single content object in response to the execution of the first workflow over the single content object.” Examiner respectfully disagrees.
When metadata and the associated content (i.e., single content object) are not available for ingestion at the same time or through the same device/interface, Bellini’s ingestion Bellini’s content production and adaptation workflow (sec. 4.1, para. 3).
Applicant further states (pp. 10) that Bellini does not teach a content object having the same workflow executed multiple times. Examiner respectfully disagrees.
As explained above, when metadata and the associated content (i.e., a content object) are not available for ingestion at the same time or through the same device/interface, Bellini’s ingestion workflow is executed twice on the same content object, first to ingest metadata, and then to ingest the associated content to be joined with the already ingested metadata (sec. 4.1, para. 2).
Applicant further states (pp. 10) that Bellini does not teach workflows being executed on published content objects. Examiner observes that this is not a claimed feature.
In summary, Bellini teaches the argued limitations of claims 1, 11, 19 and 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellini, et al. A Workflow Model and Architecture for Content and Metadata Management Based on Grid Computing. ECLAP 2013, pp. 118-127 [herein “Bellini”].
Claim 1 recites “A method for managing content object metadata, the method comprising: executing a first workflow over a single content object; in response to the execution of the first workflow over the single content object, assigning a first metadata template associated with the first workflow to the single content object;”
Bellini teaches a workflow model and architecture of ECLAP, where metadata are described by XML files and schemas (i.e., first and second metadata templates) (sec. 3, para. 2). ECLAP runs (i.e., executes) a set of workflow processes automatically both on a single and on multiple contents (i.e., single content object) (sec. 4.1, para. 1).
Claim 1 further recites “populating a first set of metadata associated with the single content object, the first set of metadata being organized in accordance with the first metadata template and corresponding to the first workflow;”
	Bellini’s ingestion workflow (i.e., first workflow) automatically ingests (i.e., populates) metadata (i.e., first set of metadata) and content from various sources into ECLAP (sec. 4.1, para. 2).
Claim 1 further recites “assigning a second metadata template to the single content object; populating a second set of metadata associated with the single content object, the second set of metadata being organized in accordance with the second metadata template and corresponding to a second workflow; and”.
Bellini’s content production and adaptation workflow (i.e., second workflow) analyzes the ingested metadata regarding content format, content type and structural information to produce (i.e., populate) enriched and aggregated metadata (i.e., second set of metadata) (sec. 4.1, para. 3).
Claim 1 further recites “executing a plurality of operations over the single content object, wherein a first portion of the plurality of operations corresponds to a second execution of the first workflow, the second execution of the first workflow is performed at least based on the first set of metadata populated in the first metadata template assigned to the single content object in response to the execution of the first workflow over the single content object, and”.
When metadata and the associated content are not available for ingestion at the same time or through the same device/interface, Bellini’s ingestion workflow (i.e., first portion of operations) is executed twice, first to ingest metadata (i.e., first execution), and then to ingest the associated content (i.e., second execution) to be joined with the already ingested metadata (sec. 4.1, para. 2).
Claim 1 further recites “a second portion of the plurality of operations executed using the second set of metadata to execute the second workflow.”
Bellini’s content production and adaptation workflow (i.e., second portion of operations) takes the ingested content to produce (i.e., execute) content adaption to different resolutions for different devices, in accordance with metadata on device resolution (sec. 4.1, para. 3).


Claim 21 recites “A method for managing content object metadata, the method comprising: identifying two or more workflows to operate over a single content object;”
Bellini teaches a workflow model and architecture of ECLAP, where metadata (i.e., first and second sets of metadata) are described by XML files and schemas (i.e., first and second metadata templates) (sec. 3, para. 2). ECLAP runs (i.e., assigns) a set of workflow processes automatically both on a single and on multiple contents (i.e., single content object) (sec. 4.1, para. 1). Two example workflows are the ingestion workflow and the content production and adaptation workflow (sec. 4.1).
Claim 21 further recites “executing the two or more workflows over the single content object; in response to the execution of the two or more workflows over the single content object, assigning two or more sets of metadata to the single content object, the two or more sets of metadata being respectively associated with a different one of the two or more workflows; and”.
Bellini runs (i.e., executes) the ingestion workflow (i.e., first workflow) to automatically ingests metadata (i.e., first set of metadata) and content from various sources into ECLAP (sec. 4.1, para. 2). After metadata and content ingestion, Bellini runs the content production and adaptation workflow (i.e., second workflow) to analyze the ingested metadata regarding content format, content type and structural information to produce enriched and aggregated metadata (i.e., second set of metadata), and to produce content adaption to different 
	Claim 21 further recites “executing the two or more workflows over the single content object, wherein the two or more workflows being executed correspond to a second execution of the two or more workflows using the two or more sets of metadata assigned to the single content object in response to the execution of the two or more workflows over the single content object.”
When metadata and the associated content are not available for ingestion at the same time or through the same device/interface, Bellini’s ingestion workflow followed by content production and adaptation workflow (i.e., two or more workflows) is executed twice, first to ingest and produce metadata (i.e., first execution), and then to ingest and produce the associated content (i.e., second execution) to be joined with the already ingested metadata (sec. 4.1, para. 2).

Claim 2 recites “The method of claim 1, wherein at least a portion of the plurality of operations constitutes a workflow that comprises conditional logic based at least in part on the second set of metadata.”
Bellini’s workflows perform functions of: content and metadata ingestion, content life-cycle, content adaptation and repurposing, metadata enrichment, multilingual metadata translation, content IPR management, metadata assessment and validation, user and role management, logging and versioning (sec. 3). Different workflow types are applied to content-providing users conditioned on whether the user is trusted (i.e., second set of metadata) (sec. 3, para. 3).
Claims 12 and 20 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The method of claim 2, wherein at least a portion of the first set of metadata is applied to one or more workflow rules to determine one or more workflow responses associated with the workflow.”
In Bellini, professional content from trusted users can be published right away, while un-trusted users' content needs to be stored in a specific repository waiting for approval (i.e., workflow responses) (sec. 3, para. 3).
Claim 13 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The method of claim 2, wherein the first metadata template is associated with the first workflow.”
Bellini’s content management workflow (i.e., first workflow) (sec. 4.1, para. 4) depends on (i.e., associates with) metadata schema (i.e., first metadata template) such as the kind of user (trusted vs. un-trusted) and the type of content (professional or not) to decide whether to publish user's content right away (sec. 3, para. 3).
Claim 14 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method of claim 1, wherein at least a portion of the first set of metadata is derived from one or more data sources.”
Bellini’s ingestion workflow (sec. 4.1, para. 2) takes professional and/or user generated content from digital resources and metadata (i.e., data sources) (sec. 3, para. 2). Incoming metadata (i.e., first set of metadata) include: taxonomy, groups, workflow type, user, etc. (sec. 4.1, para. 3).
Claim 15 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method of claim 5, wherein the one or more data sources comprises at least one of, the single content object, one or more user inputs, or one or more learning models.”
Bellini’s users provide content and metadata (i.e., single content object) by uploading via a web page, or using physical device (sec. 3, para. 2). The upload web page shows a form where users select classification terms, group assignment, files to upload, etc. (i.e., user inputs) (sec. 4.2, para. 2).
Claims 16 and 25 are analogous to claim 6, and are similarly rejected.

Claim 7 recites “The method of claim 1, wherein the first set of metadata is automatically populated by one or more computing entities.”
Bellini’s content and metadata (i.e., first set of metadata) are described by XML files and schemas, and are automatically collected and ingested (i.e., populated) (sec. 3, para. 2).
Claim 17 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 1, wherein the first set of metadata is modified in response to executing at least one of the plurality of operations.”
Bellini expands and enriches (i.e., modifies) metadata fields of metadata schema, by mapping various metadata models and vocabularies to each other, and by semantically enriching metadata (sec. 3, para. 5).
Claim 18 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “The method of claim 1, wherein the first set of metadata is organized according to a first metadata data model that is different from a second metadata model.”
Bellini expands and enriches metadata fields of metadata schema, by mapping various metadata models (i.e., first and second metadata data models) and vocabularies used by content providers to each other (sec. 3, para. 5) according to the ECLAP metadata schema (sec. 4, para. 1).

Claim 10 recites “The method of claim 1, wherein the single content object is maintained at a content management system.”
Bellini’s ECLAP back office services provide content management (i.e., maintenance) – updating workflow status, updating and expanding metadata, updating and publishing content, etc. (sec. 4.1, para. 4).
Claim 30 is analogous to claim 10, and is similarly rejected.

Claim 22 recites “The method of claim 21, wherein at least one of the two or more sets of metadata is organized in accordance with a metadata data model.”
Bellini expands and enriches metadata fields of metadata schema, by mapping various metadata models and vocabularies used by content providers to each other (sec. 3, para. 5) according to the ECLAP metadata schema (sec. 4, para. 1).

Claim 23 recites “The method of claim 22, wherein the metadata data model comprises one or more attributes associated with one or more metadata templates.”
Bellini expands and enriches metadata fields (i.e., attributes) of metadata schema (i.e., template), by mapping various metadata models and vocabularies used by content providers to each other (sec. 3, para. 5) according to the ECLAP metadata schema (sec. 4, para. 1).

Claim 24 recites “The method of claim 21, wherein at least a portion of the two or more sets of metadata is derived from one or more data sources.”
Bellini takes professional and/or user generated content from digital resources and metadata (i.e., sources) (sec. 3, para. 2). Incoming metadata (i.e., two or more sets of metadata) include: taxonomy, groups, workflow type, user, etc. (sec. 4.1, para. 3).

Claim 26 recites “The method of claim 21, wherein at least a portion of the two or more sets of metadata is applied to at least one workflow rule to determine at least one workflow response associated with the two or more workflows.”
In Bellini, professional content from trusted users (i.e., first set of metadata) can be published right away (i.e., first workflow response), while un-trusted users' content (i.e., second set of metadata) needs to be stored in a specific repository waiting for approval (i.e., second workflow response) (sec. 3, para. 3).

Claim 27 recites “The method of claim 21, wherein at least a portion of the two or more sets of metadata is automatically populated by one or more computing entities.”
Bellini’s content and metadata (i.e., two or more sets of metadata) are described by XML files and schemas, and are automatically collected and ingested (i.e., populated) (sec. 3, para. 2).

Claim 28 recites “The method of claim 21, wherein at least a portion of the two or more sets of metadata is modified in response to executing at least one of the two or more workflows.”
Bellini expands and enriches (i.e., modifies) metadata fields of metadata schema, by mapping various metadata models and vocabularies (i.e., two or more sets of metadata) to each other, and by semantically enriching metadata (sec. 3, para. 5).

Claim 29 recites “The method of claim 28, wherein at least one of the two or more workflows comprises one or more operations that use at least a portion of the two or more sets of metadata.”
Bellini expands and semantically enriches (i.e., operations) metadata fields (i.e., a portion) of metadata schema (sec. 3, para. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, in the area of metadata management in scientific workflow systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163